   Case 1:19-cv-00284-ENV-LB Document 90 Filed 04/27/21 Page 1 of 1 PageID #: 488



                                          CERTAIN & ZILBERG, PLLC
                                           488 MADISON AVENUE, 20TH FLOOR
                                              NEW YORK, NEW YORK 10022
                                                   TEL. 212.687.7800
                                                   FAX 212.687.7801

Writer’s Extension: x225
Writer’s Email: gcertain@certainlaw.com

                                                                            April 27, 2021
    VIA ECF
    Honorable Lois Bloom
    United States Magistrate Judge
    U.S. District Court, Eastern District of New York
    225 Camden Plaza East
    Brooklyn, New York 11201

                       Re: Ramaj v. ConAgra Foods et al., Case No. : 1 :19-cv-00284-ENV-LB


    Honorable Magistrate Judge Bloom:
    Plaintiff writes to provide notice of supplemental authority relating to Defendant Conagra’s April
    13, 2021 letter motion requesting either the exclusion of Plaintiff’s expert Mr. Gregory J. Cahanin
    or a 30-day extension of the current discovery schedule in order to take Mr. Cahanin’s deposition.
    (Doc. 88).
    Shortly after the motion was fully briefed before this Court, the district court in Bozick v. ConAgra
    Foods, Inc. et al., Case No. 19-cv-4045-LJL (S.D.N.Y.), issued the attached opinion and order
    granting in part and denying in part a nearly identical motion filed by ConAgra concerning the
    same expert. Exhibit A.
    Pursuant to the Order, the Honorable Judge Liman of the Southern District of New York also
    issued the attached Revised Case Management Plan, extending the deadline for completion of
    expert discovery to May 21, 2021 to accommodate the expected rebuttal report and/or deposition
    of Mr. Cahanin by ConAgra and extending the deadline to make a motion for Summary Judgment
    to June 18, 2021. Exhibit B.


                                                                            Sincerely,




                                                                      Gary Certain, Esq.
    Cc: All Counsel of Record via ECF
